Citation Nr: 0528427	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  91-56 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to exposure in service to Agent Orange.  

2.  Entitlement to special monthly compensation (SMC) due to 
the loss of use of the right foot.  

3.  Entitlement to financial assistance from the Department 
of Veterans Affairs for the purchase of an automobile or of 
adaptive equipment for an automobile.  




WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant had active military service from October 1967 
to October 1969, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Boston Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 1999, the appellant and his representative appeared at 
a hearing held at the RO before the undersigned.  A 
transcript of that hearing is of record.  The appellant had 
earlier appeared at hearings held at the RO in July 1997 and 
August 1990, transcripts of which are also of record.  The 
case was initially before the Board in February 2000, at 
which time it was remanded for development. 


FINDINGS OF FACT

1.  The veteran has PCT which developed as a result of his 
exposure to Agent Orange while serving in Vietnam.

2.   Loss of use of the right foot is not demonstrated by the 
record.


CONCLUSIONS OF LAW

1.  PCT was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 2002); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2005).

2.  The criteria for special monthly compensation based on 
loss of use of the right foot are not met. 38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 4.63 (2005).

3.  The criteria for financial assistance from the Department 
of Veterans Affairs for the purchase of an automobile or of 
adaptive equipment for an automobile are not met. 38 U.S.C.A. 
§§ 1114(k), 3901, 3902 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in March 
2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The March 2003 letter 
essentially advised the veteran to let VA know if there is 
evidence or information that he thought would help support 
his claim. 

It is noted that the original rating decision on appeal was 
in October 1989.  Notice fully complying the provisions of 
the VCAA was not provided to the veteran until March 2003.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
November 1998 adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  A special VA examination and a medical opinion to 
address the questions at issue were performed in April 2005. 
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Background

The appellant was wounded in action on November 18, 1968, 
when an enemy grenade exploded near him and a large chunk of 
it went through the back of his right leg.  Service 
connection was subsequently granted for a severe injury to 
Muscle Group XV which has been rated 30 percent disabling 
(the maximum schedular rating) since the appellant's 
discharge from active service in October 1969.  In addition, 
entitlement to service connection for right sciatic 
neuropathy due to the same SFW has also been established more 
recently, with a separate 20 percent schedular disability 
rating assigned.  Currently, the appellant is also service-
connected for malaria and furunculosis, both rated at the 
noncompensable level; and for a post-traumatic stress 
disorder (PTSD), rated 100 percent disabling.  The permanency 
of the appellant's total service-connected disability has 
also been recognized by the RO.  See letter from the RO to 
the appellant, dated April 26, 1999.  


Service Connection for PCT

Legal Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110.

Regulations provide that service connection may be granted 
for any disability diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and malignant tumors become manifest 
to a degree of 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even though there is no record of such disease 
during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
respiratory cancers, and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  In addition, presumptive service connection is now 
warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure under 38 
C.F.R. § 3.309(e).

The regulations further expressly provide that, for the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at that time as distinguished from merely isolated 
findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Moreover, when all the evidence is assembled, the 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Analysis

The appellant has claimed that he developed PCT as a result 
of exposure to Agent Orange while serving in Vietnam. The 
record does establish that he served in Vietnam, and 
consequently exposure to Agent Orange is presumed. 
38 U.S.C.A. §§ 101(29)(A), 1116. The appellant was treated in 
service for recurrent cultured staphylococcus infections in 
small furuncles, located especially on the back of his neck.  
Accordingly, service connection has already been granted for 
furunculosis.  The appellant contends that PCT was also 
present and treated in service, but this assertion is not 
corroborated by the service medical records.  PCT was 
initially diagnosed in approximately June 1993, more than 23 
years after the appellant's separation from active service in 
October 1969.  It appears to be manifested primarily by 
blister-like eruptions on the dorsum of the hands and 
fingers.  

Since the appellant's PCT was not clinically manifested 
within one year of the appellant's exposure to Agent Orange 
(which ended in December 1968), the appellant is not entitled 
to the legal presumption set forth in the relevant Federal 
statutes and regulations concerning the presumed onset in 
service of PCT which is shown to have been present within one 
year of exposure to Agent Orange.  See 38 U.S.C.A. 
§ 1116(a)(1)(E) (Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  This legal presumption was established by 
Congress, based primarily upon statistical evidence compiled 
by the National Academy of Sciences.  See 38 U.S.C.A. 
§ 1116(a)(1)(E).  

However, one of the appellant's current treating VA 
physicians, identified as J. D. Abernethy, M.D., 
Environmental Physician/Agent Orange, has nevertheless listed 
among the appellant's currently active medical problems PCT 
due to chronic liver disease, alcohol abuse, and Agent Orange 
exposure.  See VA outpatient treatment record dated 
February 8, 1996.  Likewise, another VA physician, A.S. 
Lanes, M.D., reported a diagnosis of PCT secondary to Agent 
Orange exposure after his examination of the appellant's skin 
in June 1995.  Unfortunately, neither of these physicians has 
provided the Board with any reasons and bases for these 
diagnoses so many years after exposure to Agent Orange. 

In April 2005, the veteran's entire claims folder was 
reviewed by a VA specialist in skin diseases.  This physician 
observed that the veteran had been diagnosed with PCT in 
1993. He noted that there was an association between PCT and 
both alcoholism and hepatitis, conditions for which the 
veteran had received treatment. The physician found no 
evidence that the veteran had received treatment for PCT in 
service or shortly after service. The April 2005 opinion, 
however, does not address the possible relationship between 
Agent Orange exposure and PCT. Based on the above, the Board 
finds the evidence as to such relationship to be in 
equipoise. Resolving the benefit of the doubt in the 
veteran's favor, service connection for PCT is granted. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a); 38 C.F.R. §§ 
3.303(d).


Loss of Use of the Right Foot

The appellant seeks SMC due to the loss of use of the right 
foot.  If a veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs, or one foot, or one hand, or 
both buttocks, or blindness of one eye, having only light 
perception, has suffered complete organic aphonia with 
constant inability to communicate by speech, or deafness of 
both ears, having absence of air and bone conduction, or, in 
the case of a woman veteran, has suffered the anatomical loss 
of 25 percent or more of tissue from a single breast or both 
breasts in combination (including loss by mastectomy or 
partial mastectomy) or has received radiation treatment of 
breast tissue, the rate of compensation, the rate of 
compensation shall be increased. See 38 U.S.C.A. § 1114(k).  

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis. 38 C.F.R. § 4.63.

The veteran also seeks financial assistance from VA in the 
purchase of an automobile or auto adaptive equipment which, 
under the circumstances existing in this case, also requires 
loss of use of a foot.  See 38 U.S.C.A. §§ 3901, 3902.  

The appellant has submitted evidence to show that the State 
of Massachusetts requires him to drive a car fitted with a 
left-foot gas pedal, which he has purchased using his own 
funds.  Medical evidence demonstrating loss of use of the 
right foot, however, is not currently of record. At the time 
of the most recent VA examination in April 2005, the veteran 
complained of pain over the dorsum of the right foot. 
Objectively, there was decreased appreciation of deep 
pressure and limited pinprick sensibility on the dorsal 
surface. Ankle reflex also was slightly diminished. The 
veteran was able to walk without the use of a cane, and  
there was no indication of significant footdrop. Plantar 
flexion was normal, and dorsiflexion lacked 15 degrees. Based 
on these findings, it can not be concluded that the veteran 
would be  equally well served by the use of a suitable 
prosthetic appliance, the criterion for a finding of loss of 
use. No medical opinion or other competent medical evidence 
to the contrary has been submitted. 

The Board has also considered the veteran's statements and 
testimony regarding his impairment of the right foot.  
However, it does not appear that the veteran is medically 
trained to offer any opinion as to the severity of his 
condition.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494-
495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). Given the medical evidence of record, the 
Board can only conclude that loss of use of the right foot, 
entitling the veteran to special monthly compensation and  
financial assistance from the Department of Veterans Affairs 
for the purchase of an automobile or of adaptive equipment 
for an automobile, is not present. 

The evidence is not so evenly balanced that there is doubt as 
to any material issue. 38 U.S.C.A. §§ 1114(k), 3901, 3902, 
5107; 38 C.F.R. § 4.63.












ORDER

Entitlement to service connection for porphyria cutanea tarda 
(PCT) due to exposure in service to Agent Orange granted.  

Entitlement to special monthly compensation (SMC) due to the 
loss of use of the right foot is denied.  

Entitlement to financial assistance from the Department of 
Veterans Affairs for the purchase of an automobile or of 
adaptive equipment for an automobile is denied.  




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


